675 S.E.2d 367 (2009)
Elsie J. KELLY, Sister of Betty Jean Jeffreys, Deceased Employee
v.
DUKE UNIVERSITY, Employer (Self-Insured).
No. 324P08.
Supreme Court of North Carolina.
March 19, 2009.
Jonathan C. Anders, Meredith Taylor Berard, Raleigh, for Duke University.
George W. Lennon, Raleigh, for Kelly.
Prior report: ___ N.C.App. ___, 661 S.E.2d 745.

ORDER
Upon consideration of the petition filed on the 8th day of July 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed by Defendant on the 23rd day of January 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."